Citation Nr: 0027934	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  98-18 028	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee

THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for the cause of the veteran's death claimed as the 
result of treatment by the Department of Veterans 
Affairs (VA).  

3.  Entitlement to Dependents Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

The veteran's spouse and brother

ATTORNEY FOR THE BOARD

J. Fussell, Counsel
INTRODUCTION

The veteran served on active duty from February 1946 to July 
1947 and from September 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the VA.  

In April 1999 the appellant (the veteran's surviving spouse) 
and the veteran's brother testified at a personal hearing at 
the RO.  A copy of the transcript of that hearing is of 
record.  


FINDINGS OF FACT

1.  The appellant has submitted no competent medical evidence 
linking the cause of the veteran's death to active service, 
nor competent evidence otherwise demonstrating that a 
service-connected disability contributed substantially or 
materially to the cause of death.  

2.  There is no evidence of record indicating that the 
veteran's death was a result of negligence, carelessness, 
lack of proper skill, error in judgment, or similar instance 
of fault by VA, including during surgical treatment of the 
veteran August 1997.  




CONCLUSION OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The appellant's claim for entitlement to compensation for 
the cause of the veteran's death under the provisions of 38 
U.S.C.A. § 1151 is not well grounded. 38 U.S.C.A. § 5107(a).  

3.  The appellant has not submitted evidence of a well-
grounded claim for educational benefits pursuant to 38 
U.S.C.A. Chapter 35.  38 U.S.C.A. § 5107(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

During military service the veteran sustained multiple 
missile injuries of the lower extremities but the service 
medical records (SMRs) are negative for cardiovascular 
disease and all blood pressure readings were within normal 
limits.  On examination for separation from his second period 
of service in July 1951, his blood pressure while sitting was 
108/66, 116/70 while recumbent, and after standing for three 
minutes 130/90.  

During VA hospitalization in January 1952 the veteran's blood 
pressure was 140/92.  His heart was within normal limits.  

An examination during VA hospitalization in July 1952 
revealed that the veteran had no enlargement or overactivity 
of his heart and his cardiac rhythm was regular and without 
murmurs.  

The earliest clinical evidence of treatment for the veteran's 
cardiovascular disease is in 1979, at which time the veteran 
underwent a quadruple aortocoronary bypass graft.  

A November 1979 statement from a private cardiologist 
reflects that the veteran had had the "recent onset of 
angina pectoris and a normal electrocardiogram (EKG)."  
Further studies, however, found heart disease.  

In statements in May and September 1986 from Dr. J. P. G. it 
was reported that the veteran was treated for residuals of 
his missile injuries of the lower extremities and that the 
muscle in his left leg were severely damaged, which affected 
his activity and strength.  He was being treated primarily 
for hypertension and heart disease.  

On official examination in October 1986 it was noted that the 
1979 heart surgery had also involved vein grafts from both 
lower legs and that the veteran reported having had frequent 
swelling of the legs since the initial inservice missile 
injuries.  The diagnoses included mild arterial insufficiency 
in the left lower leg and foot.  

The veteran was seen on August 14, 1997 at a VA clinic by 
registered nurse for a complaint of right sided chest pain 
which occurred at night, usually after he went to bed.  He 
had taken nitroglycerin without relief.  This had occurred 
for several weeks and he had been having weak spells.  A 
progress note of that same date reflects that the veteran 
complained of having had epigastric discomfort for the last 3 
to 4 weeks, at night after lying down.  The symptoms had also 
occurred during the day for the last 6 months.  The pain was 
described as an aching but was without radiation.  The pain 
was relieved by sitting on the side of the bed.  He had taken 
nitroglycerin without relief.  The pain was unlike his 
previous cardiac pain.  On physical examination he had a 
regular cardiac rate and rhythm.  An electrocardiogram was 
unchanged from a previous study and revealed a normal sinus 
rhythm.  The assessment was "GERD" (gastroesophageal reflux 
disease).  He was to be given Tagamet and not to recline for 
2 hours after eating.  An upper gastrointestinal X-ray series 
was to be considered if there was no improvement.  He was to 
return to the clinic if there was no improvement.  He was to 
have a follow-up appointment with a physician on September 3, 
1997 and the treatment plan was discussed with a physician.  

The veteran was admitted to a VA hospital on August [redacted], 1997 
for worsening chest pain and shortness of breath over the 
last three weeks.  A chest X-ray revealed hydrostatic 
pulmonary edema and he was in primary first degree "A-V" 
block with a left bundle branch block which was felt to be no 
change from his baseline.  He underwent a coronary artery 
bypass graft but his condition worsened and he died on August 
[redacted], 1997.  

The veteran's death certificate reveals that the immediate 
cause of his death was a cardiac arrest due to a redo 
coronary bypass graft as a consequence of coronary 
atherosclerosis.  

At the time of the veteran's death he was service-connected 
for residuals of a missile injury with fracture of the left 
fibula and severe injury of Muscle Groups 11 and 12, rated 30 
percent disabling; residuals of a missile injury of the right 
leg with retained foreign bodies and injury of Muscle Group 
12, rated 10 percent disabling; and sensory loss of the left 
foot (previously diagnosed as causalgia), rated 10 percent 
disabling.  These resulted in a combined disability 
evaluation, after appropriate calculation of the bilateral 
factor, of 50 percent.  

At the April 1999 RO hearing the veteran's surviving wife and 
his brother testified that it was their belief that the 
veteran should have been treated by a physician on August 
14th and should not have been simply examined and treated by 
a VA nurse who, in their opinion, had misdiagnosed the 
veteran's as having "GERD" when in fact he was having 
severe cardiac problems which if properly treated on August 
14th might have prevented the veteran's health from 
deteriorating to such an extent that he was unable to survive 
the VA coronary artery bypass graft procedure later that 
month.  Also, treating personnel during the August 1997 VA 
hospitalization had been overheard to say that the veteran 
had previously sought VA treatment for one thing but had 
received treatment for something else.  

The case was forwarded to a VA physician, the VA Surgical 
Service Chief, for a response to the question of whether on 
August 14, 1997 there was inappropriate medical care or 
diagnosis that contributed to the veteran's death.  The 
September 1999 response was that: 

1.	I am replying to your request dated 
September 10, 1999, for a review of the 
medical records of this veteran.  This was a 
69 year old gentleman who underwent a 
previous coronary artery bypass procedure in 
1979.  He was admitted to this facility on 
August [redacted], 1997, with a history of worsening 
chest pain, shortness of breath, dyspnea on 
exertion, and peripheral edema.  Apparently 
he had suffered increasing symptoms over the 
three weeks prior to admission.  He was 
admitted with the diagnosis of unstable 
angina and he was placed on intravenous 
nitroglycerin and intravenous heparin.  He 
underwent diuresis for his pulmonary edema.  
His echocardiogram documented an ejection 
fraction between 35 and 40% with mild mitral 
regurgitation.  There were several areas of 
reduced segmental contractility. 

2.	On August 25, he underwent repeat cardiac 
catheterization.  This documented left main 
coronary artery stenosis, three vessel 
coronary artery disease, two occluded bypass 
grafts) and one patent but mildly diseased 
bypass graft to the right coronary artery.  
Subsequently the patient continued to have 
intermittent episodes of unstable angina 
despite the continued use of intravenous 
heparin and nitroglycerin.  This necessitated 
insertion of the intra aortic balloon pump 
which resulted in resolution of his symptoms. 

3.	After several days to stabilize the 
patient, he then was taken to the operating 
room for redo coronary artery bypass grafting 
on August [redacted], 1997.  At that time a left 
internal mammary artery bypass graft was 
placed to the left anterior descending 
coronary artery, and a saphenous vein 
sequential bypass graft was placed to the two 
diagonal coronary arteries. Both diagonal 
coronary arteries were small and were thought 
to be suboptimal targets.  The only good 
available target was the left anterior 
descending coronary artery.  There were 
several very poor quality and small branches 
of the circumflex system, and none of these 
were deemed to be bypassable.  The graft to 
the right coronary artery was thought to look 
reasonably good, and it was decided not to 
perform an additional bypass to his right 
coronary artery system. 

4.	Unfortunately the patient exhibited 
evidence of hemodynamic instability in the 
operating room after weaning from 
cardiopulmonary bypass.  He required 
continued support with the intra aortic 
balloon pump and high dose inotropic support.  
He experienced several episodes of 
ventricular fibrillation which required 
internal massage and defibrillation on 
multiple occasions.  Despite continued 
aggressive support he remained in a very 
tenuous hemodynamic state.  He was eventually 
transferred to the Surgical Intensive Care 
Unit with his chest incision open, but he 
expired shortly after arrival in the 
intensive care unit. 

5.	In my opinion this patient exhibited 
severe and far advanced coronary artery 
disease.  It is unfortunate that he did not 
survive his redo coronary artery bypass 
procedure. His severe instability prior to 
operation, even in the face of intravenous 
heparin and nitroglycerin, and requiring the 
insertion of the intra aortic balloon pump in 
order to alleviate symptoms, certainly was 
indicative of his compromised and far 
advanced status.  In addition, he had 
compromised left ventricular function as 
documented by the preoperative 
echocardiogram.  Furthermore, unfortunately 
he had poor distal targets which compromised 
the ability to adequately revascularize his 
myocardium. 

6.	In my opinion there is absolutely no 
evidence of inappropriate medical care or 
diagnosis that contributed to Mr. [redacted] 
death. 

Because the foregoing did not specifically respond to the 
question of the adequacy of the care rendered on August 14, 
1997 (as opposed to during VA hospitalization August 1997) 
the case was forwarded for another opinion and the February 
2000 response from the VA Chief of Cardiology of the 
Nashville VA Medical Center stated that: 

I have reviewed the clinic note from 8-14-97 
and conclude that the veteran received 
appropriate care.  The nurse practitioner 
clearly considered a cardiac etiology for 
these pains but provided good support for the 
conclusion that they most likely were 
gastrointestinal in origin.  This data 
includes the fact that it differed from prior 
cardiac pain, was related to posture and was 
unresponsive to nitroglycerin.  An EKG was 
obtained that revealed a pattern of left 
bundle branch block, this was unchanged from 
8-30-95.  The nurse practitioner made 
specific recommendations, and ensured early 
follow up with [a VA physician] on 9-3-97 as 
well as discussing the care of 8-14-97 with 
[another VA physician].  She also advised the 
patient to return to clinic if there was no 
improvement.  

I am satisfied that the care of this veteran 
was appropriate and thoughtful.  

Service connection for the Cause of the Veteran's Death

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as hypertension or cardiovascular disease, which either 
manifests and is identified as such in service or under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309 develops to a degree of 10 percent or more within one 
year from discharge from a period of service of 90 days or 
more, (even if there is no inservice evidence thereof) and 
the same condition currently exists.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (1999).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 38 
C.F.R. § 3.312(b). 

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  If the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3). 

Under 38 U.S.C.A. § 5107(a) (West 1991) a claimant must 
submit evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  "[W]here the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is 'plausible' or 'possible' is required."  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993) (citing Murphy, at 81).  
Lay assertions of medical causation cannot constitute 
evidence to render a claim well grounded and if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  See Grottveit, 5 Vet. App. at 93; see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (a witness 
must be competent for statements or testimony to be 
probative).  

In order for a claim to be well grounded there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  In Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  

In this case, the veteran died in August 1997 due to 
cardiovascular disease; however, at the time of his death he 
was only service-connected for musculoskeletal and 
neurological disabilities stemming from inservice missile 
injuries.  

Based upon a review of the record, the Board finds no 
competent medical evidence has been submitted which 
demonstrates that the veteran's cause of death was related to 
active service.  Here, of all blood pressure readings during 
both periods of active service only one of three diastolic 
readings on examination for separation from his second period 
of service was borderline and all other systolic and 
diastolic readings during both periods of service were within 
normal limits.  There was also a diastolic reading of 92 
within one year after separation from his second period of 
service but there is otherwise no competent medical evidence 
that hypertension, or any form of cardiovascular disease, had 
its onset during either period of active duty or manifested 
within one year after discharge from either period of active 
duty.  

VA regulations indicate that hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  For VA 
compensation purposes, the term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (1999).  

It is not shown that hypertension was clinically manifested 
in service or within the first post service year.  Moreover, 
there is no competent evidence relating either hypertension 
or any other form of cardiovascular disease to either of the 
veteran's periods of active duty or to a time within one year 
after discharge from either period of service.  

The appellant, via her representative, contends that the 
veteran's service-connected disabilities caused mobility and 
circulation problems resulted in debilitating effects and 
general impairment of health to an extent which rendered him 
materially less capable of resisting the effects of other 
medical complications and contributed materially to his 
death.  

VA and private medical treatment records do not include a 
medical opinion corroborating this theory or otherwise 
relating the veteran's service-connected disabilities to his 
fatal cardiovascular disease.  There has also been no 
competent medical evidence submitted which demonstrates that 
the veteran's service-connected disabilities contributed 
substantially or materially to his cause of death. 

The only evidence in support of the appellant's claim that 
the veteran's service-connected disabilities contributed 
materially to the cause of his death is the testimony and lay 
opinions of the appellant and the veteran's brother.  While 
they are competent to testify as to symptoms the veteran 
experienced, they are not competent to provide a medical 
opinion because this requires specialized medical knowledge.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  
Therefore, the Board finds that the appellant has not 
submitted evidence of a well-grounded claim for service 
connection for the cause of the veteran's death. 

Compensation for the Cause of the Veteran's Death Under 38 
U.S.C.A. § 1151

At the outset, it is noteworthy that the appellant's claim 
was filed in November 1997, after the October 1, 1997, 
effective date for amendments to 38 U.S.C.A. § 1151.  
Consequently, her claim must be adjudicated under the current 
version of 38 U.S.C.A. § 1151, as opposed to the more lenient 
standard in effect prior to this date.

Pursuant to 38 U.S.C.A. § 5107(a), all claimants seeking 
compensation, including those seeking compensation under 
38 U.S.C.A. § 1151, have the initial burden of showing that 
their claim is well grounded.  Jones v. West, 12 Vet. 
App. 460 (1999).  For a claim filed under 38 U.S.C.A. § 1151, 
prior to October 1, 1997, to be well grounded, the appellant 
must show: (1) medical evidence of a current disability; (2) 
medical evidence, or in certain circumstances lay evidence, 
of incurrence or aggravation of an injury as a result of 
hospitalization, medical or surgical treatment, or the 
pursuit of a course of vocational rehabilitation under 
chapter 31 of title 38, United States Code; and (3) medical 
evidence of a nexus between that asserted injury or disease 
and the current disability.  Id.  A claim for benefits under 
the provisions of 38 U.S.C.A. § 1151 must be supported by 
medical evidence of additional disability that resulted from 
VA hospitalization, or medical or surgical treatment.  
Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

In Jones and Jimison, supra, the claims were filed prior to 
October 1, 1997; however, as noted above, the veteran's claim 
is governed by the current provisions of 38 U.S.C.A. § 1151.  
Under the current version of Section 1151, an additional 
element is required for well-groundedness.  Specifically, in 
addition to the above requirements, a well-grounded claim 
under the amended version of Section 1151 requires that the 
additional disability at issue be proximately caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault by VA or by an event 
not reasonably foreseeable.

Once a well-grounded claim is filed pursuant to 38 U.S.C.A. § 
1151, when a veteran has additional disability or dies not 
the result of his own willful misconduct, and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished under any law 
administered by the Secretary, and the proximate cause of the 
disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination, or an event 
not reasonably foreseeable (or certain VA training or 
rehabilitation services), compensation shall be awarded in 
the same manner as if the additional disability was service- 
connected.  

Here, the veteran died on August [redacted], 1997 and the appellant's 
claim for VA burial benefits was received in September 1997.  
However, her claim for death and indemnity compensation (DIC) 
benefits was not received until November 1997.  

The Court has held that an application for burial benefits is 
not deemed to be an application for DIC.  There are two 
separate application forms for these benefits and to be 
entitled to such benefits, the proper application form must 
be filed.  See Shields v. Brown, 8 Vet. App. 346, 349 (1995); 
Herzog v. Derwinski, 2 Vet. App. 502, 503 (1992).  In 
Shields, supra the Court also held that the application for 
burial benefits would not be construed as an informal claim 
for DIC because the claimant had not checked the box on the 
application which indicated that the veteran's death was 
related to service.  Since the appellant in this case did not 
check that box, the claim for burial benefits may not be 
construed as an informal claim for DIC.  See Mitscher v. 
West, 13 Vet. App. 123, 128 (1999).  Accordingly, the 
provision of the law requiring VA fault governs in this case.  

The appellant contends, in essence, that the veteran was not 
properly treated by VA on August 14, 1997, which led to a 
further deterioration of his health such that he was unable 
to resist the effects of his fatal heart disease.  

At the April 1999 RO hearing the appellant did not make any 
assertions or contentions as to inadequate care during the 
veteran's terminal period of VA hospitalization in August 
1997 (pages 3 and 4 of the transcript of that hearing).  
Moreover, the September 1999 opinion of a VA physician 
supports the conclusion that the care received during the 
veteran's terminal VA hospitalization was adequate.  As to 
the allegation concerning the quality of care administered on 
August 14, 1997, this was addressed in the February 2000 
opinion of another VA physician in which it was concluded 
that the quality of care was adequate.  The nurse 
practitioner considered a cardiac etiology for the veteran's 
complaint of pain on August 14th and the veteran's own 
statement that the pain was different in nature from his 
earlier cardiac pain was considered.  It was noted that the 
pain was related to posture, was unresponsive to 
nitroglycerin, and that an EKG was done.  Furthermore, the 
veteran was actually evaluated or treated by a VA physician, 
and the nurse practitioner did discuss the treatment plan 
with the VA physician and advised the veteran to return if 
there was no improvement.  

The only evidence in support of the claim is the lay 
testimony of the appellant and the veteran's brother that a 
conversation among VA treating personnel was overheard during 
VA hospitalization in August 1997 that, in essence, the 
veteran had previously not received proper VA treatment.  
However, this testimony cannot rise to the level of the 
competent medical evidence necessary to make this claim well 
grounded.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Therefore, the Board finds the appellant has 
not submitted evidence of a well-grounded claim for 
entitlement to compensation for the cause of the veteran's 
death.  38 U.S.C.A. § 5107(a).

The Board further finds that the appellant has not indicated 
the existence of any additional evidence that would well 
ground either of the claims addressed above.  McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).  Indeed, the appellant testified that 
the veteran had not received any private clinical treatment 
since 1990 (page 2 of the transcript).  The Court has also 
recently held that absent the submission and establishment of 
a well-grounded claim VA cannot undertake to assist in 
developing facts pertinent to a claim.  Morton v. West, 12 
Vet. App. 477, 486 (1999).  

Dependents Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35

In order for a veteran's child to be eligible for educational 
benefits under Chapter 35, one must be a child of a veteran 
who died of a service-connected disability; or who, at the 
time of death, was evaluated as having a total and permanent 
service connected disability; or of a living veteran with a 
total and permanent service connected disability; or of a 
service member missing in action or a POW.  In order for the 
appellant to be eligible for Chapter 35 educational benefits, 
she must be the surviving spouse of a veteran who died of a 
service-connected disability; or a veteran who, at the time 
of death, had a total and permanent disability evaluation for 
service connected disability.  38 U.S.C.A. § 3501 (West 
1991); 38 C.F.R. § 21.3021(a) (1999).  In light of the 
Board's decision with regard to the above claims, the 
appellant's claim is without legal merit; thus, it must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for service-connection for the cause of the 
veteran's death and for compensation for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1151 
are denied as not well grounded.  

The claim for benefits under the provisions of Title 38 
United States Code, Chapter 35, is denied as having no legal 
merit.  


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

